Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1‐20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
FOOTE et al. (US 20020028021) discloses the method of image segmentation comprising ([0011] Automatic classification of video is useful for a wide variety of applications, for example, automatic segmentation and content-based retrieval): receiving an image of n pixels ([0064] FIG. 2 illustrates the data flow in a method for performing classification of video ... Arrow 209 represents processing of the video file 201 to extract feature vector 208. Among the processing that occurs at arrow 209 are the following. If encoded in a standard format such as MPEG, the video file 201 is decoded and transformed into a rectangular matrix of pixels), and an annotation of the image ([0064] The corresponding image class determined by the classifier 206 to correspond to a frame of the video file 201 is indexed onto a class labeled video 207. Thus, the class labeled video 207 includes information associated with each frame indicating the image class to which the frame belongs); forming a coupling matrix ([0083] Covariance matrices are always square and symmetric. The covariance is a matrix of dimension d×d. The covariance represents the correlation across all different dimensions. By using a diagonal covariance, there are only d non-zero values, but for purposes of mathematic operations, it must be treated as a matrix, although it can be thought of as a d-entry vector. All off-diagonal entries of the diagonal covariance matrix 1000 are set to zero under the assumption that all features in the feature set are statistically uncorrelated with other features in the feature set), k class vectors each of length n ([0113] Rows of the class transition probability matrix 2400 represent classes of previous frames while columns of the matrix 2400 represent classes of the current frame. Each column of the class transition probability matrix 2400 is class transition probability vector associated with a particular current image class. Because the class transition diagram shown in FIG. 23 does not allow a transition from class G to class B for a subsequent frame, the entry 2401 in the matrix 2400 is zero) and a bias coefficient based on the image and the annotation ([0066] The Gaussian classifier computes a likelihood for each frame using the class models. The class of the frame is the class with the highest likelihood. Adjacent frames with the same class label are merged to form segments. In addition, the likelihood is optionally used in a browser that displays a degree of confidence of membership in each class. With the hidden Markov model method, hidden Markov model states correspond to the different video classes), however it fails to disclose “generating n pixel vectors each of length n based on the coupling matrix, class vectors, and bias coefficient; creating a single segmentation vector of length n from the pixel vectors wherein each entry in the segmentation vector identifies one of the k class vectors; and outputting the single segmentation vector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/              Examiner, Art Unit 2669
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669